Citation Nr: 1820731	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral wrist disorder, to include as secondary to sarcoidosis.

2.  Entitlement to service connection for diabetes mellitus (diabetes).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to sarcoidosis.

6.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to sarcoidosis.

7.  Entitlement to rheumatoid arthritis, to include as secondary to sarcoidosis.

8.  Entitlement to service connection for a chronic skin disorder.

9.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1973 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  A September 2008 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral wrist disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the September 2008 rating decision does not raise a reasonable possibility of substantiating the claims for entitlement to service connection for a bilateral wrist disorder.

2.  The weight of the evidence is against a finding that the Veteran's diabetes, hypertension, sarcoidosis, lumbar spine disorder, bilateral knee disorder, or rheumatoid arthritis either began during or was caused by his active service.

3.  The Veteran is not shown to have a diagnosed disability manifested by a chronic skin disorder.

4.  The Veteran has no service-connected disabilities and is not in receipt of VA compensation benefits.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision which denied entitlement to service connection for a bilateral wrist disorder is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a bilateral wrist disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for diabetes have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for service connection for sarcoidosis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

9.  The criteria for service connection for a chronic skin disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

10.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  In July 2016, VA was notified by the Social Security Administration (SSA) that the Veteran's SSA records had been destroyed.  VA attempted to obtain the Veteran's service treatment records (STRs).  In May 2017, VA reported that requests were submitted in October 2002, December 2002, November 2013, August 2016, and November 2017.  In November 2017, VA determined that any additional STRs could be located and were unavailable for review.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination for his sarcoidosis and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
No VA examination was requested in relation to the issue of service connection for diabetes, hypertension, lumbar spine disorder bilateral knee disorder, rheumatoid arthritis, or a chronic skin disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for diabetes, hypertension, a lumbar spine disorder, a bilateral knee disorder, rheumatoid arthritis, or a chronic skin disorder.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that diabetes, hypertension, a lumbar spine disorder, a bilateral knee disorder, rheumatoid arthritis, or a chronic skin disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that the Veteran's diabetes, hypertension, lumbar spine disorder, bilateral knee disorder, rheumatoid arthritis, or a chronic skin disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's diabetes, hypertension, lumbar spine disorder, bilateral knee disorder, rheumatoid arthritis, or a chronic skin disorder either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by findings in his medical records many years later. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim
	
New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In April 2008, the Veteran filed a claim seeking service connection for a bilateral wrist disorder, which was denied in September 2008, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

At the time of the September 2008 rating decision, the evidence of record did not contain competent lay or medical evidence that a chronic left wrist disability was related to his active service.  As such, the RO denied his claim.

In a statement received in October 2011, the Veteran sought to have his previously denied claim for entitlement to service connection for a bilateral wrist disorder reopened. 

However, the record contains no new medical or lay evidence dated after September 2008 beyond the Veteran's own assertions, which are cumulative of those previously considered.

The Veteran continues to assert that his bilateral wrist disorder is due to his active service.  While the record contains new medical evidence regarding his bilateral wrist disorder, this new evidence does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the record does not contain material evidence regarding service connection for a bilateral wrist disorder.  As such, his claim to reopen his service-connection claim is denied.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described no new and material evidence has been added since the September 2008 rating decision.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

Accordingly, the claim to reopen the previously denied claim of service connection for a bilateral wrist disorder is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Diabetes and Hypertension

The Veteran filed his service connection claims for diabetes and hypertension in October 2011, which were denied in an October 2012 rating decision.  The Veteran asserts that his diabetes and hypertension are due to his active service. 

As discussed above, except for his normal entrance examination in November 1972, the Veteran's STRs are regrettably unavailable. 

The first objective medical evidence documenting a diagnosis of hypertension is not until 1993, which is 18 years after his separation from service.  The first objective medical evidence documenting a diagnosis of diabetes is not until August 2011, which is 36 years after his separation from service.

The Veteran has not submitted any medical evidence supporting his contention that his diabetes or hypertension is due to or the result of his active service.

The record does not show any complaints, treatment, or diagnoses of diabetes or hypertension in service or after his separation from service until almost two decades afterwards.  There is also no competent medical opinion of record which even suggests that the Veteran's current diabetes or hypertension might be related to his service.

Consideration has been given to the Veteran's allegation that his diabetes and hypertension are due to his active service.  He is clearly competent to report symptoms of diabetes, such as fatigue, and hypertension, such as increased blood pressure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe heart symptoms, he lacks the medical training or qualification either to diagnose diabetes or hypertension or to relate them to any in-service injury or disease.  Id. 

The Board notes that diabetes and hypertension were not diagnosed within one year of separation from service.  The medical evidence does not document any diabetes or hypertension treatment for the year following his separation from service, and, as such, the Veteran is not entitled to presumptive service connection for diabetes or hypertension.  Therefore, the presumption of service connection has not been triggered.

While no medical opinion of record was obtained to address the etiology, the Veteran's claims file is void of any competent evidence even suggesting that his diabetes or hypertension either began during or was otherwise caused by his active service.

Accordingly, the criteria for service connection have not been met for diabetes and hypertension.  That is, the evidence does not show that diabetes or hypertension was diagnosed in service or within a year of service and the weight of the evidence is against a finding that his diabetes and hypertension have existed continuously since service.  Therefore, the claims are denied. 

Sarcoidosis, Lumbar Spine Disorder, Bilateral Knee Disorder, Rheumatoid Arthritis

The Veteran filed his service connection claims for sarcoidosis, a lumbar spine disorder, a bilateral knee disorder, and rheumatoid arthritis in October 2011, which were denied in an October 2012 rating decision.  The Veteran asserts that his sarcoidosis is due to his active service and that his lumbar spine disorder, bilateral knee disorder, and rheumatoid arthritis are due to active service or due to his sarcoidosis.

As discussed above, except for his normal entrance examination in November 1972, the Veteran's STRs are regrettably unavailable. 

The first objective medical evidence documenting a diagnosis of sarcoidosis is not until 1983, which is eight years after his separation from service.  The first objective medical evidence documenting lumbar spine and bilateral knee complaints is not until 1993, which is 18 years after his separation from service.  The first objective medical evidence documenting a diagnosis of rheumatoid arthritis is not until 1998, which is 23 years after his separation from service.

The Veteran has submitted multiple lay statements from himself and people he knows regarding his assertions.  He has also submitted multiple medical articles regarding sarcoidosis.

In May 2005, Dr. Alan J. Fearey reported that the Veteran's history of sarcoidosis apparently developed during the Veteran's active service.

In November 2012, Dr. Amitabh Goel reported that the Veteran was diagnosed with sarcoidosis at the age of 30.  Dr. Goel reported that the Veteran served aboard two aircraft carriers during his active service.  Dr. Goel referred to one of the medical articles that the Veteran submitted showing a higher than expected number of sarcoidosis cases in military personnel serving aboard aircraft carriers

In November 2012, Tammy S. Munyon, PA, reported also referred to the submitted medical study regarding service aboard aircraft carriers.

In April 2014, the Veteran was afforded a VA examination for his sarcoidosis and lumbar spine disorder.  The Veteran reported developing sarcoidosis in the early to mid-1980s.  He reported developing lumbar spine bulging discs about two to three years previously.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's sarcoidosis was less likely than not due to his active service.  The examiner reported that medical literature showed that sarcoidosis to be of an unknown etiology.  The examiner reported that the most likely possible causes that could be etiologically implicated were of an infectious agent causing an immune response resulting in sarcoidosis.  The examiner reported that certain racial and ethnic groups had a higher incidence of the disease and occurred more for ages 20 to50 and was more prevalent to women.  The examiner reported that while researchers had attempted to determine if there was an environmental factor, which the Veteran asserted, there had been no etiological evidence to show this based on research.  The examiner reported that the best study was from the NIH of 700 patients and 30,000 of their relatives had been completed and no single etiologic agent or genetic basis had been clearly found.  The examiner noted that only beryllium exposure had produced granulomata that was similar to sarcoidosis, but was not actually sarcoidosis, and that all associations known were weak.  The examiner reported that at the time, sarcoidosis remained an immune response disease with unknown etiology.  After the examiner reviewed the medical articles submitted by the Veteran, the examiner reported that the Veteran was diagnosed with sarcoidosis about nine years after his active service and there was no evidence to support, or even guess, that the sarcoidosis was due to his active service, to include being stationed on an aircraft carrier or his occupational duties.  The examiner reported that the medical articles provided by the Veteran did not conclude there was an actual causation of sarcoidosis from service, ship assignment or from duties.  The examiner reported that the current research as of this date continued to state there was no known etiological factor that caused sarcoidosis.  The examiner reported that the Veteran most likely sustained an immunological response from an initiating factor to produce the disease of sarcoidosis in the time period within several days or weeks to his symptoms appearing, which was long after active duty.  The examiner reviewed the statements from the Veteran's physician and reported that the statements did not explain how or why the Veteran contracted sarcoidosis and did not show vigorous or in depth investigation as to how the Veteran contracted the disease or why symptoms appeared long after active duty.  The examiner reported that citing increased rates for groups of populations based on race only showed that overall any person of a particular race had more risk for this disease.  The examiner reported that the Veteran's physicians provided no etiological evidence for their claims except citing possible associations and rates of occurrence likely from the same articles noted above but not citing of specific studies.

After weighing all the evidence, the Board finds the greatest probative value in the April 2014 VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.  While the Veteran's physicians have suggested that sarcoidosis could be related to active duty on aircraft carriers, the physician did not specifically explain the etiology of the Veteran's sarcoidosis and specifically explained why the Veteran's sarcoidosis was more likely than not due to his active service.  After interviewing and examining the Veteran and reviewing the clinical record, the April 2014 VA examiner explicitly concluded that the Veteran's sarcoidosis was not due to his active service.  The April 2014 VA examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, including the multiple medical articles, lay statements, and medical statements submitted by the Veteran, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board appreciates the statements written by the Veteran's physicians and the multiple lay statements.  However, ultimately, the April 2014 VA examiner's opinion is given greater weight.  The opinion by the April 2014 VA examiner was fully grounded in the medical literature.  The examiner was fully apprised of the Veteran's in-service duty stations and occupational duties performed.  The examiner clearly explained why he did not believe that the Veteran's sarcoidosis was less likely than not due to his active service.

Here, the support provided by the April 2014 VA examiner for his opinion is found to be greatly superior to the opinions offered in support of the Veteran's claim by the Veteran's physicians, which was based on the Veteran's reported history and medical articles without citing to specific findings that related to the Veteran.  Given the April 2014 VA examiner's grounding of his opinion in the medical evidence in this case, this opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sarcoidosis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau, 492 F. 3d 1372.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with sarcoidosis.  Therefore, while the Veteran disagrees with the conclusion that his sarcoidosis was not caused by his active service, he is not considered competent (meaning medical qualified) to address the etiology of his sarcoidosis.  As such, his opinion is insufficient to provide the requisite nexus. 

Consideration has been given to the assertions of the Veteran that his lumbar spine disorder, bilateral knee disorder, and rheumatoid arthritis were due to his active service and/or due to his sarcoidosis.  He is clearly competent to report symptoms of back, knee, and joint pain.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, while the Veteran may describe pain, he lacks the medical training or qualification to either diagnose a lumbar spine disability, a bilateral knee disability, or rheumatoid arthritis, or to opine as to its etiology.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record does not contain evidence of a diagnosis of an ongoing sarcoidosis, a lumbar spine disability, a bilateral knee disability, or rheumatoid arthritis related to his active service, as the first evidence of symptoms related to these diagnoses do not appear until at least 1983, more than eight years after his separation from active service.  As such, the Board does not find that the evidence of record shows continuous sarcoidosis, lumbar spine, bilateral knee, or joint symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for sarcoidosis, a lumbar spine disability, a bilateral knee disability, or rheumatoid arthritis.  The record contains no objective medical evidence of a these diagnoses until 1983, which is more than one year after his separation from service.  Therefore, the presumption of service connection has not been triggered.

As the Veteran's is not service connected for any disabilities, service connection on a secondary basis is not warranted.

Accordingly, the criteria for service connection for sarcoidosis, a lumbar spine disability, a bilateral knee disability, or rheumatoid arthritis have not been met, and the Veteran's claims are denied.

Chronic Skin Disorder

The Veteran filed his service connection claim for a skin rash in October 2011, which was denied in an October 2012 rating decision.  The Veteran asserts that his skin rash is due to his active service. 

As discussed above, except for his normal entrance examination in November 1972, the Veteran's STRs are regrettably unavailable. 

The Veteran's medical records show that from 1998 to 2001, he consistently denied having a rash but for in January 2001 when he complained of some rash on his face and trunk.  In June 2003, he was noted to have some allergic rhinitis.  In December 2006, he was diagnosed with contact dermatitis.  As such, the record contains no evidence of a chronic skin diagnosis.

The Veteran reported that his skin rash is due to his active service.  The Veteran's wife reported that she met the Veteran in August 1975 after his active service.  She reported that he had a rash.

However, the Veteran has not submitted any medical evidence supporting his contention that he has a diagnosis of a chronic skin disorder, or that any chronic skin disorder is due to or the result of his active service.

As such, the record does not show any current diagnosis of a chronic skin disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a chronic skin disorder is denied.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In this case, the Veteran does not have any service-connected disabilities.  For this reason, he does not meet the percentage rating standards for TDIU at 38 C.F.R. § 4.16(a), and no consideration to such benefits are available under 38 C.F.R. § 4.16(b).  As there is no service-connected disability, there is no legal basis upon which to consider the claim for a TDIU.

Accordingly, the claim is without legal merit, and is therefore denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a bilateral wrist disorder is not reopened.

Service connection for diabetes is denied.

Service connection for hypertension is denied.

Service connection for sarcoidosis is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for a chronic skin disorder is denied.

A TDIU is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


